Order unanimously affirmed, without costs. Memorandum: Plaintiff’s motion for summary judgment on the issue of liability relies primarily on his version of the facts and also that defendant pleaded guilty to a violation of section 1141 of the Vehicle and Traffic Law. Negligence cases do not usually lend themselves to summary judgment, since often, even if all parties are in agreement as to the underlying facts, the very question of negligence is itself a question for jury determination (Ugarriza v Schmieder, 46 NY2d 471, 474). Special Term had before it the entire testimony of both plaintiff and the defendant operator at the examination before trial. This testimony raises several factual issues. Furthermore, since the adoption of the comparative negligence statute the jury is entitled to consider and determine each party’s proportionate liability. (Appeal from order of Supreme Court, Wayne County, Galloway, J. — summary judgment.) Present — Callahan, J. P., Doerr, Denman, Boomer and O’Donnell, JJ.